Citation Nr: 0916960	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter and son-in-law


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to March 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.  The 
claims file is currently under the jurisdiction of the Los 
Angeles, California, RO.

In February 2005, the appellant, his daughter, and his son-
in-law appeared and testified at a hearing held at the Los 
Angeles RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In July 2005, the claim was remanded for further development.  
In July 2007, the Board denied the Veteran's claim.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which granted a Joint Motion for 
Remand (JMR).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the JMR it was stated that the Board did not adequately 
discuss VA's duty to assist: specifically whether a medical 
examination or opinion was necessary to decide the Veteran's 
claim.  It was further found that the Board did not analyze 
the credibility of the Veteran's statements upon which a 
private physician in March 2005 opined that "there is a 
reasonable medical probability that [Appellant's] cervical 
spine problems are directly related to the injuries he 
sustained during that plane crash."  (Reference in the JMR 
to June 2000 and February 2006 examiners appears to be in 
error as no such examination reports or opinions are found in 
the record before the Board.)

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, the following four factors are considered:          
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that indicate that 
a current disability may be associated with military service 
include, but are not limited to, medical evidence that 
suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board has again conducted a thorough review of the record 
in this case.  
The Veteran is currently diagnosed with degenerative disc 
disease of the cervical spine.  See June 1999 MRI of the 
cervical spine.  The Veteran claims that he incurred this 
back disability in service when he was injured in an airplane 
crash in l942 or 1943.  In a July 2007 decision, the Board 
found the Veteran credible as to his statements regarding his 
involvement in an airplane accident in service and does so 
now for this reason.  When the Veteran filed his initial 
application for VA compensation or pension benefits in 
February 1944, he mentioned having been involved in an 
airplane accident in October 1942.  

However, other than the Veteran's own assertions, there is no 
probative evidence which establishes that he sustained an 
injury to his neck or cervical spinal cord during that 
accident or at any other time in service.  In this regard, a 
careful study of the service treatment records, specifically 
those compiled in the months after the accident most likely 
occurred, do not reflect manifestations, diagnoses or 
treatment for any cervical spine complaints.  The Veteran's 
testimony at the time of his hearing was somewhat vague as to 
the extent of injuries he claims to have sustained, although 
he did mention that he had been told at the time that he had 
a spinal cord injury.  He did not report any treatment for 
his neck for many decades following service.  Prior to making 
a determination as to whether the Veteran's account of a neck 
injury is credible, and to afford him every administrative 
consideration, he will be afforded another opportunity to 
submit records, contemporaneous letters, eyewitness accounts, 
etc., to support his claim.

To this end, M.G.L., who submitted a supporting statement 
dated in February 2005, should be asked to provide further 
specifics about the airplane crash, such as whether he 
witnessed the crash and, if not, how he learned of the crash 
and any injuries sustained therein.

In March 2005, the Veteran submitted an opinion from a 
private physician, Dr. P.J.P., stating that "[t]here is a 
reasonable medical probability that his cervical spine 
problems are directly related to the injuries he sustained 
during that plane crash."  No rationale for the opinion was 
provided and, on its face, the opinion was based on a history 
supplied by the veteran.  In this regard, it is noted that 
none of the treatment records submitted by this physician 
mention a history of neck injury, much less one due to an 
airplane crash more than 55 years earlier.  However while 
this opinion lacks specificity to support a decision on the 
merits, it is enough evidence to warrant a VA examination.  
See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be given the 
opportunity to submit any documentation, 
including but not limited to examinations, 
medical reports, and/or letters 
contemporaneous with service or shortly 
thereafter, which would support his claim 
that he sustained a neck injury in 
service.  If he received medical care for 
his neck/spinal cord disorder from any 
medical care provider other than Dr. 
P.J.P., he should be instructed to 
complete a release so that medical records 
can be obtained.  

2.  Dr. P.J.P. should be requested to 
provide copies of any medical records not 
previously submitted, with special 
attention to any medical history form the 
Veteran may have completed at the time he 
commenced treatment.  This physician 
should also be asked to provide a 
statement setting forth the basis of his 
March 2005 opinion and the rationale for 
linking current cervical spine disability 
to the plane crash in service.

3.  Thereafter, the RO should forward the 
Veteran's file to a physician to provide a 
VA examination and opinion as to whether 
the Veteran's current cervical spine 
disability is related to active duty 
service.  The claims folder, to include 
any newly submitted medical records, if 
any, is to be provided to the physician 
for review.  In view of the absence of any 
service treatment records relating to 
injuries sustained in service, it is 
requested that the examiner elicit from 
the Veteran a thorough history of what 
injuries were sustained, what symptoms he 
experienced, what type of treatment he was 
afforded, and the course of neck symptoms 
during the decades following service, so 
that any opinion reached is as informed as 
possible.  

After an examination and thorough review 
of the record, the physician should state 
as follows:

Whether it is as least as likely as not 
(50 percent or greater probability) 
that the Veteran's current cervical 
spine disability was caused by an in-
service airplane accident.  If so, the 
examiner should comment specifically as 
to the basis for his opinion.

The examiner should provide a full 
rationale for his or her opinion, to 
include identifying supporting evidence 
from the claims file and examination.  If 
the examiner cannot provide any opinion 
without resort to speculation, he or she 
must so state, and explain why an opinion 
cannot be reached without resorting to 
speculation.

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for residuals of a cervical 
spine injury.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



